Citation Nr: 0125347	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent right frontal 
meningioma as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran retired in October 1970 with more than 30 years 
of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in December 1999 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Evidence pertinent to the issue on appeal (including an 
opinion from a private physician) was received at the Board 
in conjunction with the veteran's representative's June 2001 
informal hearing presentation.  The veteran, through his 
representative, has waived initial RO consideration of this 
evidence.

The Board notes that the veteran's claim for service 
connection for a meningioma due to radiation exposure was 
denied in a December 1987 rating decision on the basis that 
the veteran's condition was not a recognized radiogenic 
disease; a prior denial of service connection for the 
disorder (July 1987 Board decision that denied the veteran's 
claim based on a different theory) was confirmed and 
continued at that time.  The veteran was provided notice of 
this determination by VA letters dated in December 1987 and 
in January 1988, and he did not appeal the 1987 decision.  

In April 1993 and in response to solicitation from VA, the 
veteran requested that VA determine whether he was eligible 
for readjudication of his previously denied radiation claim 
based on the decision in National Association of Radiation 
Survivors, et al. (NARS) v. Derwinski, 782 F. Supp. 1392 
(N.D. Cal 1992).  Radiation claims involving the NARS case 
were subsequently placed in abeyance.  The United States 
Court of Appeals for the Ninth Circuit (the Ninth Circuit) 
reversed the decision of the District Court.  In December 
1993 the United States Supreme Court denied a petition for a 
writ of certiorari, thereby leaving the ruling of the Ninth 
Circuit in effect.  NARS v. Derwinski, 994 F.3d 583 (9th Cir. 
Cal. 1993), cert. denied, 114 S.Ct. 634 (1993).  

It appears that no further action was taken on this claim 
until December 1994 when the RO wrote to the Defense Nuclear 
Agency regarding the veteran's claim.  Another claim for 
service connection for a meningioma was received by the RO in 
May 1995, and after development by the RO, was adjudicated on 
the merits in December 1999.  This appeal ensued.

The Board notes that since the RO last considered the 
veteran's claim for service connection for a meningioma as 
due to radiation in December 1987, the law relating to claims 
based on exposure to ionizing radiation was liberalized, 
inter alia, to include tumors of the brain and central 
nervous system in the list of diseases recognized as 
radiogenic.  See 59 Fed. Reg. 45975 (1994) (now codified at 
38 C.F.R. § 3.311 (b)(2)(xx) (2001).  Thus, the veteran's 
claim for service connection for recurrent right frontal 
meningioma must be considered a new claim, separate and 
distinct from the claim that was finally denied prior to the 
effective date of the liberalizing regulation.  See Spencer 
v. Brown, 4 Vet. App. 283, 288-90 (1993).  Cf. Sawyer v. 
Derwinski, 1 Vet. App. 130 (1991).  The Board will therefore 
review the claim on a de novo basis as did the RO.


REMAND

Medical records indicate that the veteran has been diagnosed 
as having a recurrent right frontal meningioma.  The veteran 
claims that he suffers from this disability as a result of 
his exposure to radiation during service.  The veteran's 
exposure to radiation during service has been demonstrated, 
and the veteran has submitted competent medical evidence of a 
causal connection between radiation exposure in service and 
his recurrent right frontal meningioma which satisfies the 
provisions of 38 C.F.R. § 3.311(b)(4) (2001).

In a letter dated in January 1997, the Defense Special 
Weapons Agency (DSWA) indicated that the veteran was a 
confirmed participant of Operation DOMINIC I.  A record of 
dosimetry for the veteran was not provided.

In December 1999, the following dose estimate (referred to as 
a scientific dose reconstruction) was forwarded to the Under 
Secretary for Health by the Director, Compensation and 
Pension Service: 0.000 neutron and a probable 0.3 gamma with 
an upper bound of 1.0 rem gamma; the internal dose summary 
indicates the veteran's (50-year) committed dose equivalent 
to the brain is less than 0.15 rem.

Based on the information provided and the assumption that the 
dose estimates were accurate, in December 1999 the Chief 
Public Health and Environmental Hazards Officer indicated 
that it was unlikely that the veteran's recurrent right 
frontal meningioma (brain tumor) could be attributed to 
exposure to ionizing radiation during service.

In a September 2001 letter, Craig N. Bash, M.D., 
Neuroradiologist, opined that the veteran's exposure to 
ionizing radiation during service caused his meningioma.  Dr. 
Bash also stated that the December 1999 opinion from the 
Chief Public Health and Environmental Hazards Officer was 
based on an inaccurate dose estimate.  Dr. Bash indicated 
that the veteran's dose of radiation was "likely significant" 
and could have been "17+ to 100's of rads."

When necessary to reconcile a material difference between an 
estimate of dose, from a credible source, submitted by or on 
behalf of a claimant, and dose data derived from official 
military records, the estimates and supporting documentation 
shall be referred to an independent expert, selected by the 
Director of the National Institutes of Health, who shall 
prepare a separate radiation dose estimate for consideration 
in adjudication of the claim.  38 C.F.R. § 3.311(a)(3) 
(2001).  The difference between the claimant's estimate and 
dose data derived from official military records shall 
ordinarily be considered material if one estimate is at least 
double the other estimate.  38 C.F.R. § 3.311(a)(3)(i) 
(2001).  A dose estimate shall be considered from a "credible 
source" if prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and if based on analysis of the 
facts and circumstances of the particular claim.  38 C.F.R. § 
3.311(a)(3)(ii) (2001).

As there appears to be a material difference between a 
credible source, Dr. Bash, and the estimates used by the 
Chief Public Health and Environmental Hazards Officer, the 
matter should be referred to an independent expert, selected 
by the Director of the National Institutes of Health.

The Board observes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  As such, review of 
the record to ensure compliance with the Veterans Claims 
Assistance Act of 2000 is necessary.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should ensure that the case is 
forwarded to the proper officials for 
referral of the estimates of the 
veteran's radiation exposure and 
supporting documentation to an 
independent expert, as provided by 38 
C.F.R. § 3.311(a)(3), for preparation of 
a separate radiation dose estimate for 
consideration in adjudication of the 
claim.  Any opinion obtained from the 
designee must thoroughly discuss any 
materials submitted or cited by the 
appellant to support the claims.  The 
opinion must account for pertinent 
scientific or medical studies submitted 
by or on the appellant's behalf, and 
provide the rationale for relying on data 
selected to support the opinion.  The 
opinion should also report radiation dose 
information in a uniform manner or 
explain why reporting dose information in 
different standards is not significant to 
the conclusion reached.  Once completed, 
that report should be associated with the 
claims folder.  The case should then be 
reviewed again, on the basis of the 
expert's dose estimate, by the Under 
Secretary for Benefits pursuant to § 
3.311(c).

2.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Assistance Act of 2000, 
and all provisions of this new 
legislation should be complied with. 

3.  After completion of all required 
actions, the RO should review the 
expanded record (including all newly 
received items of evidence) and determine 
whether the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.




		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




